Citation Nr: 1132161	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-29 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2005, which, in pertinent part, denied service connection for bilateral hip and left shoulder disabilities.  In May 2011, the Veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).

In a November 2010 statement, the Veteran's representative requested "discrepancy clarification regarding which shoulder the disability and or pain is manifest," pointing evidence of right shoulder complaints in the service treatment records, and left shoulder complaints after service.  This raises the issue of service connection for a right shoulder disability, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hip and left shoulder disabilities which were due to injuries in service, at the same time he injured his back, due to or aggravated by his service-connected back disability, and/or due to or aggravated by his service-connected psychiatric disability.  At his hearing, it was contended that due to the complexity of his condition, he should be examined by a psychiatrist and orthopedist to reconcile the differences in the record.  Although the Board agrees that additional psychiatric and orthopedic examinations are warranted to adequately address the contentions, there is no indication that a specific specialist, in particular, an orthopedist, is needed to provide an opinion.  In the absence of specific allegations to the contrary, VA is entitled to presume the competence of a medical professional who conducts a VA exam.  Cox v. Nicholson, 20 Vet. App. 563, 568-70 (2007).  In this regard, the Veteran has provided no argument as to why such a specialist is needed, other than the fact that there are differing opinions of record.  

In reviewing the opinions and other evidence on file, including six VA examinations between July 2007 and April 2009, the Board believes that clarification is needed, rather than additional expertise.  For instance, there has been no medical examination subsequent to the July 2009 rating decision, which granted service connection for "pain disorder" as part of the service-connected psychiatric disability.  On a VA examination in August 2007, the Veteran was diagnosed as having bilateral trochanteric bursitis, as well as left shoulder rotator cuff disease with tendonitis and impingement; these are not psychiatric disabilities.  This examiner also indicated, however, that his primary problem was pain.  On a VA psychiatric examination in June 2008, the Veteran was diagnosed as having, in part, pain disorder associated with both psychological factors and a general medical condition, but under Axis III, which is supposed to include the associated medical disability or anatomical site of the pain, a chronic back disorder and seasonal allergies were noted, and not a hip or left shoulder disability.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (for pain disorder associated with both psychological factors and a general medical condition, the is listed in Axis III).  Similarly, the April 2009 VA psychiatric examination did not specifically list any bilateral hip or left shoulder disabilities under Axis III, but did note "generalized arthralgia."  The March 2009 VA spine examination included an impression of complex chronic pain syndrome, with a history which included numerous events, but did not specifically refer to a hip or shoulder disability.  

Thus, the Board finds that psychiatric and physical examinations should be provided to address the specific issues before the Board, i.e., service connection for bilateral hip and left shoulder disabilities.

In a November 2010 statement, the Veteran's representative made additional requests concerning the requested VA examinations, to include the degree to which range of motion is limited by pain, and DeLuca factors.  The question for consideration, however, is service connection, and, in view of the sheer volume of medical evidence (described by one examiner as "daunting"), the numerous prior examinations, as well as the several theories of entitlement claimed by the Veteran, the Board is of the opinion that the focus of these examinations should be on the questions involving service connection, and not rating matters, which can be addressed if needed once this time-consuming question is resolved.  The medical expertise is required, at this juncture, to determine nexus and causation.  

The representative also requested that the examination include "discrepancy clarification regarding which shoulder the disability and or pain is manifest."  The Board, however, does not find that a discrepancy as to this matter is raised.  In this regard, the in-service complaints referring to the right shoulder are mentioned on more than one occasion, with no mention of left shoulder complaints, which argues persuasively against a mistake, and the Veteran has been adamant in stating that he is claiming service connection for a left shoulder disability.  Moreover, he also states that he injured his shoulder in basic training, and the right shoulder complaints of record are dated more than a year later, following an injury in May 1974.  Although, as noted above, the Board finds the representative's statements sufficient to raise a claim for service connection for a right shoulder disability, the Board does not find that there is a discrepancy in the record; rather, these are separate claimed incidents.  

In addition, the Veteran should be sent notification of the requirements for establishing service connection on a secondary basis, and current VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all notification action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2009) for service connection for bilateral hip and left shoulder disabilities on a secondary basis.  The notice should be sufficient to convey the information that service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2010).

2.  Obtain all VA treatment records dated from January 2009 to the present.

3.  Thereafter, schedule the Veteran for a VA "joints" examination to determine, first, the diagnosis(es) of any bilateral hip and left shoulder disabilities currently present.  Any indicated studies, such as X-rays must be obtained and reviewed prior to the opinion.  Next, for each such diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any such disorder had its onset during service, or is proximately due to or aggravated by a service-connected back disorder.  The claims files must be available to the examiner prior to the examination.  Because of the volume of medical records, to include numerous prior examinations conducted during the appeal period, and to maximize resources, the examiner need only report current findings to the extent needed to render an opinion as to the service connection questions, ensuring that all findings which could support the Veteran's claim are obtained.  

4.  Then, arrange for a VA psychiatric examination, to determine whether the Veteran has any psychiatric manifestations which are at least as likely as not associated with a bilateral hip and/or left shoulder disability, to include whether he has a pain disorder involving these joints, associated with psychological factors and/or a general medical condition.  The examiner should also express an opinion as to whether it is at least as likely as not that any such disorder is part of, due to, or inseparable from, the service-connected "PTSD with major depressive disorder and pain disorder."  The claims files, along with a copy of the report of the completed "joints" examination requested in the preceding paragraph, must be available to the examiner prior to the examination.  Because of the volume of medical records, to include numerous prior examinations conducted during the appeal period, and to maximize resources, the examiner need only report current findings to the extent needed to render an opinion as to the service connection questions, ensuring that all findings which could support the Veteran's claim are obtained.  

5.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


